Citation Nr: 0123787	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  89-09 247	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for a pyloric 
ulcer, currently rated as 20 percent disabling.

2.  Whether the veteran is competent for VA benefit purposes.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran had active service from April 1978 to October 
1980.

This matter comes to the Board of Veterans' Appeals (the 
Board) from a December 1988 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied an evaluation in excess of 10 
percent for a pyloric ulcer.  The veteran subsequently moved, 
and the case was transferred to the Providence, Rhode Island, 
RO.  

In September 1989, the Board remanded the case for additional 
development, and in December 1989, the RO assigned a 20 
percent evaluation for the veteran's pyloric ulcer.  In 
February 1991, the Board denied the veteran's claim for an 
evaluation in excess of 20 percent for his service-connected 
pyloric ulcer.  The veteran appealed the Board's February 
1991 decision to the United States Court of Veterans Appeals 
(the Court).  In an April 1992 order, the Court granted a 
motion for remand filed by the Secretary of Veterans Affairs 
(Secretary) and vacated the February 1991 decision of the 
Board.  The matter was remanded to the Board for additional 
proceedings.

Pursuant to the Court's order, the Board remanded the case to 
the RO for additional development in September 1992.  The 
Board remanded the case again in March 1994.  Subsequent to 
that remand, the veteran requested that the RO reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder, which had been denied in a November 
1982 Board decision.  In October 1993, the RO denied the 
veteran's request to reopen that claim on the basis that new 
and material evidence had not been presented since the 
November 1982 Board decision; the veteran filed a timely 
appeal as to that issue.

In January 1995, the Board denied entitlement to an 
evaluation in excess of 20 percent for pyloric ulcer and 
declined to reopen the veteran's claim for service connection 
for a psychiatric disability because it determined that new 
and material evidence sufficient to reopen that claim had not 
been submitted.  The veteran appealed the Board's decision to 
the Court.  In September 1996, the Court issued a memorandum 
decision.  It was noted that the veteran had elected to 
appeal only the issue of an increased rating for a pyloric 
ulcer; the Court deemed the veteran to have abandoned his 
appeal with respect to the psychiatric disorder.  The Court 
vacated the Board's decision regarding the increased rating 
for a pyloric ulcer and remanded the case for additional 
proceedings.

In June 1997, the Board remanded the case for additional 
development and adjudication.  In an April 1998 decision, the 
Board denied the veteran's appeal as to the issue of 
entitlement to an increased rating for a pyloric ulcer.  In 
October 1998, the VA's Office of General Counsel and the 
veteran's representative filed a joint motion requesting that 
the Court vacate the April 1998 decision by the Board and 
remand the case for further development of the evidence and 
readjudication.  In an October 16, 1998 order, the Court 
granted the joint motion.  The April 1998 Board decision was 
vacated and the case was remanded to the Board for compliance 
with directives that were adopted by the Court from the joint 
motion for remand.

The Board remanded this case to the RO in May 1999 for 
additional development based on the joint motion noted above, 
to include a VA examination by a board certified 
gastroenterologist, if available, to determine the severity 
of the veteran's service connection pyloric ulcer disability 
during an "active" phase of the disability.  The examiner 
was to comment on the veteran's history of weight loss, 
whether he suffers from anemia, and assess the veteran's 
employability.  The examiner was also to consider the 
appropriateness of an endoscopy examination and the effect of 
the presence of the H. pylori antibody on the veteran's ulcer 
disease.  The examiner was to report detailed findings with 
regard to the current manifestations of the veteran's pyloric 
ulcer.  A VA examination was conducted in December 2000.  
The veteran's claim of entitlement to an increased disability 
rating for pyloric ulcer was once again denied in a June 2001 
Supplemental Statement of the Case, and his VA claims folder 
was returned to the Board.

A May 2001 rating decision proposed to find that the veteran 
was incompetent to handle his VA compensation benefits; and 
the veteran was notified of this action and of his appellate 
rights later in May 2001 by letter that informed him that if 
he did not agree with the decision, he had one year from the 
date of the letter to appeal the decision.  A Notice of 
Disagreement to the proposed finding of incompetency was 
received by VA in June 2001.  That issue will be addressed in 
the remand section below.  

Other issues

In its June 1997 remand, the Board noted that the veteran had 
raised the issues of entitlement to a total disability rating 
due to individual unemployability (TDIU) and entitlement to 
service connection for hypertension as secondary to his 
service-connected ulcer disease.  These issues were referred 
to the RO for appropriate action.  In a November 1997 rating 
decision, the RO denied an increased evaluation for a pyloric 
ulcer, service connection for hypertension and TDIU.  The 
veteran and his attorney were provided a Supplemental 
Statement of the Case concerning the pyloric ulcer issue, but 
there is no indication that they ever received notification 
of the RO's denial of TDIU and service connection for 
hypertension.

It was noted in the Introduction portion of the Board's May 
1999 remand that the issues of entitlement to service 
connection for hypertension and TDIU were referred to the RO 
for appropriate action.  The veteran was notified of the 
denial of the issues of entitlement to service connection for 
hypertension and TDIU by VA letter in September 1999.  A 
Notice of Disagreement to the issue of entitlement to service 
connection for hypertension was received by VA later in 
September 1999.  A Statement of the Case on the issue of 
entitlement to service connection for hypertension as 
secondary to service-connected pyloric ulcer was issued in 
June 2000, and a Substantive Appeal was received by VA later 
in June 2000.  However, the appeal as to the issue of 
entitlement to service connection for hypertension as 
secondary to service-connected pyloric ulcer was withdrawn by 
the veteran in a statement dated in May 2001.  See 38 C.F.R. 
§ 20.204 (2000).  The veteran did not file an appeal with 
respect to the issue of entitlement to TDIU.   
FINDING OF FACT

The veteran's service-connected pyloric ulcer is currently 
manifested primarily by complaints of epigastric burning 
associated with reflux and regurgitation; there is no recent 
objective medical evidence of an active ulcer.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
pyloric ulcer disease have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R.§ 4.114, Diagnostic Code 7305 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected pyloric ulcer, which is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2000).

In the interest of clarity, the factual background of this 
case will be presented first, followed by the pertinent law 
and regulations, and then by an analysis of the issue.

Factual background

The procedural history of this case has been set forth in 
some detail in the Introduction section above.  The pertinent 
medical history follows.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board observes in passing, however, that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's entrance examination report dated in March 1978 
revealed no history of frequent indigestion, or stomach, 
liver or intestinal trouble.  The examination revealed a 
normal abdomen and viscera.  In March 1979, the veteran was 
treated for complaints of stomach pain.  He reported a two-
week history of stomach pain when his stomach was empty.  He 
stated that food relieved the pain.  An upper 
gastrointestinal (GI) series revealed findings compatible 
with peptic ulcer disease of the duodenal cap.  In May 1979, 
the veteran was seen again complaining of stomach pain.  
Another upper GI series revealed a pyloric ulcer.  The 
veteran was prescribed Tagamet.  The veteran continued to 
receive treatment for his ulcer disease throughout service.  
In January 1980, the veteran requested and received another 
upper GI series.  The upper GI series report stated, "No 
ulcer at this time.  Very questionable deformity of cap."  
It was noted that the ulcer had resolved.  In March 1980, the 
veteran was seen complaining that the epigastric pain 
persisted.  The assessment was possible reflux esophagitis.  
He was prescribed Mylanta(r).

A January 1981 rating decision granted entitlement to service 
connection for pyloric ulcer and assigned a noncompensable 
evaluation effective October 11, 1980.

VA outpatient treatment records dated from January to 
September 1985 show occasional complaints of epigastric pain.  
An August 1985 report indicates that a December 1984 upper GI 
series was normal.

A February 1986 memorandum from a VA physician indicates that 
the veteran had a gastroenterological problem of unknown 
cause.  It was noted that the veteran needed to use the men's 
room five to ten times a day.

A VA examination was conducted in April 1986.   The veteran 
complained of stomach pain, cramps, diarrhea, fevers, and 
constant indigestion and heartburn.  He states that he had 
lost a lot of time from work because of his illness.  The 
examiner reported that the veteran stated he had no 
hematemesis or melena.  An upper GI series and barium enema 
were normal.  The diagnosis was pyloric ulcer by history.

Medical records from the veteran's employer, the United 
States Postal Service, reveal occasional GI complaints.  It 
was noted that the veteran had lost time from work due to 
these complaints.

Based on an October 1987 Board decision, a November 1987 
rating decision granted a 10 percent evaluation for pyloric 
ulcer effective July 8, 1985.

VA outpatient treatment records dated from June to November 
1988 and from September 1988 to January 1989 show continuous 
GI complaints.  The veteran complained of stomach pain, 
nausea, and diarrhea.  An August 1988 upper GI series 
revealed a small 4 millimeter duodenal ulcer.  There was also 
evidence of scarring of the duodenal bulb.  In January 1989, 
the veteran complained of left upper quadrant pain.  A 
January 1989 report indicates that an upper GI series showed 
a small ulcer crater which was less prominent than in August 
1988.  The assessment was possible persistent peptic ulcer 
disease.

In November 1989, a VA examination was conducted.  The 
examiner reviewed the veteran's medical history.  The veteran 
complained of "constant indigestion, frequent pain in the 
left side of his upper abdomen under the ribs, occasional 
nausea, and non-bloody vomiting."  He stated that he had 
never had melena, but that he had had "periodic, watery 
stools, sometimes dark and almost black."  He reportedly had 
loose stools occurring three to four times a day over a two 
to three week period; the loose stools would then revert to 
normal.  The veteran weighed 1871/2 pounds.  Examination of the 
abdomen showed epigastric tenderness.  Normal bowel sounds 
were reported.  The examiner stated that the veteran appeared 
to have a strong ulcer diathesis which had not been 
controlled by intermittent or regular use of Tagamet in full 
dosage.  He stated that the veteran may be a gastric 
hypersecretor.  The examiner opined that the veteran was 
moderately to severely disabled due to symptoms of 
intermittent peptic ulcer disease.

VA outpatient treatment records show continued epigastric 
complaints.  A May 1990 VA outpatient treatment report shows 
the veteran's weight as 1931/4 pounds.  Examination of his 
abdomen revealed normal bowel sounds and mild left upper 
quadrant tenderness without organomegaly.

Medical records dated between August 1990 and May 1991 from 
Massachusetts General Hospital show continued complaints of 
epigastric distress and pain.  In October 1990, the veteran 
reported a one-month history of epigastric left upper side 
pain similar to his previous ulcer pain.  It was reported 
that he was taking Tagamet four times a day.  He denied 
nausea and vomiting, but reported having diarrhea.  His 
appetite was described as normal.  The diagnosis was 
gastrointestinal upset and peptic ulcer disease was to be 
ruled out.  A May 1991 report shows complaints of a one-month 
history of mid-epigastric burning, which was worse at night 
and was reportedly eased by food.  The veteran stated that 
the symptoms were worse after prolonged fasting but that 
there were no reflux symptoms.  He denied bloody bowel 
movements, melena, diarrhea, and vomiting, but complained of 
mild nausea.  It was noted that the veteran had been followed 
at the VA clinic and that a May 1991 VA upper GI series was 
normal, with the exception of a difficult to visualize 
duodenal bulb.  The diagnosis was gastritis or duodenal ulcer 
disease.

VA outpatient treatment reports dated in September 1990 show 
complaints of nausea and burning in his stomach.  The veteran 
reported that Tagamet, which had helped in the past, no 
longer provided relief.  The veteran's ulcer medication was 
changed to Carafate, and a gastrointestinal consult was 
recommended.  The diagnoses were sleep disorder and peptic 
ulcer disease.  In March 1992, the veteran was seen with a 
three week history of epigastric pain which, it was reported, 
had previously been relieved by Zantac.

A VA examination was conducted in October 1992.  The veteran 
complained of constant indigestion.  Physical examination 
revealed no abnormalities.  The veteran appeared anxious, but 
he was otherwise physically fit with normal cardiac, 
pulmonary, and abdominal examinations.  His weight was 190 
pounds, although his maximum weight for the previous year was 
reportedly 205 pounds.  The examiner stated that there was no 
evidence of anemia, hematemesis or melena.  The veteran 
stated that he had had periodic vomiting a "few times" in 
the past.  He complained of mid-epigastric pain, the last 
episode of which had occurred a few months prior.  He stated 
that the frequency of the episodes was one to two times a 
year.  Further diagnostic studies were recommended.  The 
examiner concluded that except for anxiety, no medical 
abnormalities had been identified during the examination.  An 
upper GI series in November 1992 revealed a small sliding 
hiatal hernia with moderate reflux but no evidence of 
esophagitis.  There was no active ulceration, but the 
duodenal bulb was contracted, and it was reported that there 
could have been small erosions within the contracted bulb.

Another VA examination was conducted in July 1994.  The 
veteran complained of constant indigestion and nausea 
occurring approximately four to five times a year, 
accompanied by diarrhea.  He reported that he did not have 
symptoms at the time of the examination, and that he had not 
had such symptoms for a while.  He was 70 inches tall and 
weighed 204 pounds.  He appeared as a robust, comfortable, 
mildly overweight man in no discomfort.  He reported that he 
took no medications.  His abdomen was obese, but soft, 
nontender, and without masses or organomegaly.  Bowel sounds 
were normal.  Laboratory results were normal and his weight 
was stable.  The examiner concluded that aside from mild 
obesity, he was unable to identify any abnormalities.  He 
concluded that the veteran appeared to be healthy and robust 
with possibly some degree of depression and suicidal gestures 
in the recent past.

VA laboratory test results dated in October 1995 reveal a red 
blood cell count and hemoglobin and hematocrit level within 
normal limits.  VA outpatient treatment records dated from 
May 1996 to September 1997 show treatment for 
gastroesophageal reflux disease, upper respiratory 
complaints, and chest pains diagnosed as atypical chest pains 
and angina.

In response to the Board's June 1997 remand, a VA examination 
was conducted in September 1997.  The examiner reviewed the 
veteran's claims folder, noting the history of peptic ulcer 
disease.  It was indicated that the veteran complained of 
recurrences of abdominal pain associated with nausea, 
vomiting, and diarrhea since 1979.  It was noted that the 
veteran had never had a GI bleed and that he denied any 
hematemesis.  The veteran reported daily abdominal pain, with 
vomiting once or twice a week and frequent bouts of diarrhea.  
He also reported a history of chest pain and coronary 
insufficiency.  It was indicated that the veteran's current 
complaints were "related to his ongoing problems and weight 
loss due to his peptic ulcer disease."  He had abdominal 
pain radiating to the mid sternum.  His weight was 195 
pounds, although the veteran reported that his weight had 
been 215 pounds in the previous year.  Examination revealed a 
soft, nontender abdomen.  There was mild epigastric pain 
which was not reproduced by palpation.  An upper GI series 
was normal.  Laboratory tests were positive for IgG 
antibodies to Helicobacter pylori; a red blood cell count and 
hemoglobin and hematocrit levels were within normal limits.  
The examiner opined that the veteran's peptic ulcer disease 
should have little effect, if any, on his employability.  He 
stated that in his practice, he had seen many patients with 
worse medical problems who are still employed.  The diagnosis 
was history of peptic ulcer disease.

In a November 1997 statement, the veteran alleged that he had 
vomited blood with virtually every episode of stomach and 
ulcer pain.  He stated that he had reported this to the 
examining physicians.  He alleged that the existence of the 
H. pylori antibody supported his allegation that he was 
having an ongoing problem with stomach ulcers.  He contended 
that he had episodes every two months and that they lasted at 
least ten days.  He stated that the episodes were 
incapacitating.  He described his symptoms as "throwing up, 
throwing up blood, [and ]constant diarrhea."  He complained 
that every upper GI series was conducted when the ulcer was 
inactive.  Finally, he maintained that he could distinguish 
ulcer pain from his angina.

VA outpatient records for September 1998 reveal diagnostic 
impressions that include gastroesophageal reflux disease not 
well controlled, occasionally.

The veteran was hospitalized at Kent Hospital in May 1999 and 
at Kent County Memorial Hospital in May 2000 for a 
psychiatric disability.  Blood tests in May 2000 showed a red 
blood cell count and hemoglobin and hematocrit levels within 
normal limits.  The discharge diagnoses for both 
hospitalizations included peptic ulcer disease.  

VA progress notes from September 2000 to February 2001 reveal 
that the veteran was treated primarily for psychiatric 
disability and heart disease.  Blood tests in November and 
December 2000 were within normal limits for red blood cells, 
hemoglobin and hematocrit, except for a low red blood cell 
count and hematocrit on November 15.  

On hospitalization for psychiatric problems and coronary 
artery disease in November and December 2000, it was noted 
that the veteran weighed 205 pounds.  Two blood tests in 
January 2001 revealed low red blood cell counts and 
hematocrit; hemoglobin levels were within normal limits.  It 
was noted in February 2001 that the veteran had been treated 
for H pylori in the past, that multiple upper GI series were 
negative for ulcer and that the veteran had refused an 
esophagogastroduodenoscopy.  

In response to the Board's May 1999 remand, a VA 
gastrointestinal examination was conducted in December 2000.  
A March 2001 Progress Note reveals that the VA physician who 
examined the veteran in December 2000 was the Chief of the 
Gastroenterology Section.  According to a May 2001 Report of 
Contact, it had been determined that the VA physician who 
examined the veteran in December 2000 is a board-certified 
gastroenterologist.

It was noted by the examining physician that the remand and 
the claims files were reviewed prior to the examination.  The 
veteran indicated that his ulcer was active.  The examiner 
reiterated the veteran's GI history.  The examiner noted that 
there had been one episode of vomiting while the veteran had 
been hospitalized from November to December 2000, with no 
other reference to GI complaints.  The veteran complained on 
examination of constant GI symptoms with exacerbations 3-5 
times a year.  He primarily described indigestion and said 
that it was basically well treated with Prevacid.  While on 
Prevacid, the veteran's symptoms would occur only every few 
months, but he said that if he stopped taking the medication, 
his symptoms would recur.  The veteran indicated that he had 
gained weight and that he weighed 210 pounds.  He denied 
dysphagia and odynophagia.  He described his symptoms as 
epigastric burning associated with reflux and regurgitation; 
he said that his stools were occasionally dark and watery and 
that he would occasionally throw-up black material.  It was 
noted that the veteran adamantly refused to have an 
endoscopy. 

On physical examination, the veteran's abdomen was reportedly 
benign; it was soft and nontender with normal bowel sounds.  
There was no hepatosplenomegaly, masses, rebound or guarding; 
and his extremities were without significant edema.  The 
examiner noted that the veteran had undergone approximately 
ten upper GI series since 1979 and that although most of them 
had shown some subtle deformity of the bulb, there was no 
evidence of ulceration after 1989.  The examiner indicated 
that the H-pylori antibody was a marker of H-pylori infection 
but was not a good test of the activity of H-pylori 
infection.  The examiner indicated that the H-pylori Urea 
Breath Test was a better indication of whether the H-pylori 
infection was active.  It was noted that the veteran had been 
treated twice for H-pylori and that an H-pylori Urea Breath 
Test done in April 2000 was negative.  The examiner noted 
that this test result suggested that if the veteran had been 
infected with H-pylori in the past the infection had been 
eradicated by his two H-pylori treatment regimens.

The VA examiner also noted that he saw no evidence of active 
ulcer disease, that the veteran's psychiatric condition might 
be playing a greater role in interfering with the veteran's 
employability, and that it was not clear that the veteran's 
peptic ulcer disease was interfering with his ability to 
work.  It was the examiner's opinion that the veteran's 
symptoms appeared to be more consistent with gastroesophageal 
reflux disease and were well controlled with Lansoprazole.  
The examiner noted that the veteran had had vomiting but that 
there was no recent evidence of hematemesis or melena.  It 
was also reported that the veteran weighed 200 pounds 
currently and that his weight had remained in the 200-210 
pound range.  According to the examiner, the veteran was not 
anemic and did not appear to be incapacitated by his ulcer.  
The diagnoses were gastroesophageal reflux disease, nonulcer 
dyspepsia, and history of duodenal ulcer documented prior to 
1989.

The veteran was hospitalized at a VA hospital from February 
to March 2001 for left flank pain and associated chest pain.  
It was determined that the veteran had a left renal stone.  A 
blood test in February showed a low blood cell count and low 
hematocrit, with a normal hemoglobin level.  The veteran was 
hospitalized again later in March 2001 for depression.  Blood 
tests during hospitalization revealed a low red blood cell 
count and low hemoglobin and hematocrit levels.  A blood test 
after hospital discharge in March 2001 revealed a low red 
blood cell count and low hematocrit level; he had a normal 
hemoglobin level.

The veteran was hospitalized at a VA hospital in April 2001 
due to psychiatric problems.  The diagnoses included peptic 
ulcer disease.

According to a May 2001 Memorandum from the VA physician who 
examined the veteran in December 2000, there had not been any 
objective evidence of active peptic ulcer disease, based on 
multiple upper gastrointestinal series, since 1989; there was 
no evidence of anemia, based on multiple complete blood 
counts; and the veteran had denied having episodes of 
hematemesis or melena.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(a), 4.1, 4.10 (2000).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that 
feasibly can be constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  Medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  The Board finds that the RO correctly applied 
Diagnostic Code 7305, which addresses duodenal ulcers.  
Indeed, the veteran has not alleged that a different 
diagnostic code should be applied.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Specific schedular criteria

The veteran's service-connected pyloric ulcer is rated 20 
percent disabling under Diagnostic Code 7305 of the VA's 
Schedule for Rating Disabilities.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  Under this diagnostic code, a 20 
percent evaluation is warranted for a moderate duodenal ulcer 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 or more days in duration, or with 
continuous moderate manifestations.  The next higher rating 
of 40 percent requires moderately severe symptoms which are 
less than severe, but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent disability evaluation requires 
pain partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [codified at 38 U.S.C.A. § 5103A].  
VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 38 
U.S.C. § 5103A, also apply to claims pending on the date of 
the enactment of the VCAA.  Consequently, it appears that the 
provisions of the VCAA apply to this case.

As indicated in the Introduction, this claim has been 
remanded on several occasions.  The Board observes that the 
veteran has been informed by VA of the types of evidence that 
could be submitted by him in support of his claim, to include 
in the very thorough June 2001 Supplemental Statement of the 
Case.  In fact, he submitted both lay and medical evidence in 
support of his claim.  There is sufficient evidence of record 
with which the Board may make an informed decision.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with the veteran's 
claims folder.  In addition, the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claim.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records, 
including the December 2000 VA examination report conducted 
as a response to the May 1999 Board remand.  The June 2001 
Supplemental Statement of the Case details the extensive 
history of this case, including VA's attempts to obtain all 
relevant evidence and to inform the veteran of all aspects of 
his case.  In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal and 
finds that the development of the claim has been consistent 
with the provisions of the new law.  Therefore, a remand of 
this matter for further development would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits.  

Discussion

At the outset of its discussion, the Board wishes to make it 
clear that it is aware of the lengthy procedural history of 
this case, dating back over a decade.  The Board is also 
aware of the Court's instructions in Fletcher v. Derwinski, 1 
Vet. App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
[Court] remand is meant to entail a critical examination of 
the justification for the decision."  The Board's analysis 
has been undertaken with that obligation in mind.

(i.)  Schedular rating

The veteran's service-connected ulcer is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2000) [duodenal ulcer].  It appears from the 
record that this is the most appropriate rating code.  See 
Butts, supra.  The veteran has not contended otherwise, and 
the Court also has never indicated any disagreement with the 
assigned diagnostic code.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997). 

The veteran in essence contends that his service-connected 
pyloric ulcer is more severe than is recognized by VA.  As 
described in detail in the factual background section above, 
he has been examined on a number of occasions in recent 
years.    

As indicated in the factual background section, the veteran 
refused to undergo endoscopy, evidently on more than one 
occasion.  Although there is no indication in the medical 
records that such examination was absolutely necessary to an 
informed medical opinion, the Board wishes to stress that it 
is incumbent upon the veteran to cooperate with VA in the 
development of his claim.  See, e.g. Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

VA examinations from October 1992 to December 2000 do not 
contain findings of melena or of anemia, despite intermittent 
blood tests showing lower than normal red blood cell counts 
and levels of hemoglobin and hematocrit.  In fact, it was 
noted by the VA examiner who examined the veteran during an 
active phase in December 2000, and who is a board certified 
gastroenterologist and the Chief of a VA Gastroenterology 
Section, that the veteran had denied recent episodes of 
melena and hematemesis and that there was no evidence of 
anemia.  

The veteran has complained of a history of weight loss due to 
peptic ulcer disease.  The facts speak to the contrary.  The 
Board notes that the veteran is 70 inches tall and that his 
recorded weight has varied over the years from 1871/2 pounds in 
November 1989 to 205 pounds in November 2000.  In fact, his 
recorded weight has been at least 195 pounds since July 1994; 
and he weighed more in November 2000 than he did in June 
1997.  When examined by VA in September 1997, the examiner 
noted that the veteran complained of problems and weight loss 
due to ulcer disease; on examination, the veteran weighed 195 
pounds but said that he had weighed as much as 215 pounds 
during the previous year.  Moreover, it was noted in December 
2000 that the veteran's weight was generally in the range of 
200-210 pounds.

Based on the evidence of record, the Board concludes that 
there is no medical evidence, or medical opinion, on file of 
a clinically significant loss of weight, despite the 
veteran's self-report of a problem with weight loss.  

Since there is no medical finding of anemia or loss of weight 
due to ulcer disease, there must be recurrent incapacitating 
episodes of ulcer symptomatology averaging 10 days or more in 
duration at least four or more times a year for the veteran 
to be entitled to a 40 percent evaluation.  See 38 C.F.R. 
§ 7305, Diagnostic Code 7305.

Although it has been contended that the veteran's 
symptomatology is severe enough to warrant an increased 
evaluation, the Board notes that there is an absence of 
clinical evidence of active ulcer symptomatology.  

The Board has carefully considered the veteran's contentions 
of continued significant ulcer symptomatology.  Although the 
record shows diagnoses of peptic ulcer disease throughout the 
records, there is a lack of clinical evidence of recent 
active ulcer disease, as opposed to notations of ulcer 
disease that are based on history.  Indeed, as noted 
repeatedly in the medical records, all recent G-I series have 
been negative.  

The veteran has claimed that such testing was done while his 
ulcer was in an inactive phase.  This appears to be true, in 
the sense that the medical evidence indicates that the ulcer 
has never been recently active.  Of particular interest to 
the Board is the report of the December 2000 VA examination, 
which was completed in response to the Board's May 1999 
remand [and indirectly, to the Court's October 1998 order].  
Although the veteran claimed that his ulcer was then active, 
the VA examiner noted that he saw no evidence of active ulcer 
disease.  Although it is well-settled that a veteran is 
competent to describe his own symptoms, the Board places 
greater weight of probative value on the evaluation of the 
veteran's condition after physical examination by a physician 
skilled in such matters.
The Board recognizes that, with regard to medical 
examinations for disorders with fluctuating periods of 
outbreak and remission, an adequate medical examination 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  The 
Board finds, based upon the evidence of record, that the 
medical examinations were adequate for an equitable 
determination of this issue.  In particular, as noted above, 
the December 2000 examination was noted to be during what the 
veteran described as an active phase of the disability.  
Thus, the Board finds that examination has in essence been 
done while the disease was "active" in the sense that the 
veteran was contending so.  In point of fact, the medical 
evidence makes it clear that the veteran's service-connected 
ulcer has not been active for years.  Therefore, a remand for 
further examination pursuant to Ardison is not required and 
would be a useless expenditure of scarce medical resources.

As noted by the VA examiner who saw the veteran in December 
2000, upper gastrointestinal series since 1989 have not shown 
any evidence of active ulceration.  It was noted that, when 
the veteran was hospitalized from November to December 2000, 
the only gastrointestinal symptomatology was one episode of 
vomiting.  In fact, the examiner indicated that the veteran's 
gastrointestinal symptomatology of epigastric burning 
associated with reflux and regurgitation were more indicative 
of [non service-connected] gastroesophageal reflux.  The 
final diagnoses noted in December 2000 and April 2001 were 
that the veteran had gastroesophageal reflux disease with 
non-ulcer dyspepsia, with a history of ulcer disease prior to 
1989 [emphasis added by the Board].  Moreover, the Board 
notes that gastroesophageal reflux disease was diagnosed on a 
number of occasions in the records.  

Further, the medical evidence makes it clear that impairment 
of health contemplated by a 40 percent evaluation is also not 
shown by the evidence.  The record does not support the 
finding of recurrent incapacitating episodes averaging 10 
days or more in duration at least four times a year due to 
ulcer disease.  VA examinations in October 1992, July 1994, 
September 1997, and December 2000 did not show any active 
ulcer disease.  In fact, the VA examiner in September 1997 
concluded that the veteran's ulcer disease should have 
"little effect if any on his employment".

The Board is of course aware that the veteran has been 
hospitalized at VA facilities in recent years, and that ulcer 
disease was noted in the hospitalization reports.  However, 
such hospitalizations were for psychiatric reasons, and it 
appears that the notations of ulcer disease were by way of 
history.  As an example, the most recent hospitalization 
report of record, in April 2001, indicated that the veteran 
was hospitalized due to psychiatric problems and resulting 
homelessness.  Although peptic ulcer disease was listed as 
one of his diagnoses, the report of hospitalization does not 
indicated that he complained of symptoms associated 
therewith. 

Consistent with the above, the VA examiner concluded in 
December 2000 that the veteran's psychiatric disability might 
play a greater role in his unemployability and that there was 
no clear evidence that the veteran's peptic ulcer disease was 
interfering with his ability to work.  

Regarding the veteran's allegation that the existence of the 
H-pylori antibody supported his allegation that he was having 
an ongoing problem with stomach ulcers, the Board notes that 
as a lay person, the veteran is not competent to offer 
evidence which requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  No medical 
evidence linking the existence of the H-pylori antibody to 
"an ongoing problem with stomach ulcers," has been 
submitted.  In fact, it was noted by the VA examiner in April 
2001 that the existence of H-pylori antibody was not a good 
marker for the activity of H-pylori infection.  Moreover, H-
pylori Urea Breath Test was conducted in April 2000, which 
was negative.  The examiner noted that the negative result 
suggested that if the veteran had been infected with H-pylori 
in the past, the infection had been eradicated by his two H-
pylori treatment regimens.  Thus, not only is there no 
competent medical evidence that H-pylori antibody is a marker 
for ulcer disease, there is no evidence of current H-pylori 
infection.    

In essence, the Board places much greater weight on the 
medical records in this case, which do not indicate that an 
active ulcer is present or that the veteran's service-
connected ulcer impacts his earning capacity to any 
significant degree, that it does on the veteran's own self-
serving statements to the contrary.  Cf. Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ["interest may affect 
the credibility of testimony"].   

Based on the extensive medical record in this case, and for 
the reasons and bases expressed above, the Board concludes 
that the veteran experiences no more than moderate 
manifestations related to his service-connected pyloric 
ulcer, which is symptomatology that is contemplated by the 
currently-assigned 20 percent evaluation.  As discussed by 
the detail by the Board above, objective medical evidence of 
physical manifestations of the service-connected ulcer which 
are consistent with, or approximate, those which would allow 
for the assignment of a 40 percent disability rating are 
lacking.

The Board has considered various regulatory provisions which 
might provide for a favorable decision in this case, 
including the provisions of 38 C.F.R. §§ 4.3 and  4.7; cf. 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) [in 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable].  However, the Board has determined 
that these provisions do not provide a basis for an increased 
evaluation in this case as the currently assigned evaluation 
clearly is the most accurate assessment of the veteran's 
service-connected pyloric ulcer and the evidence 
preponderates against the veteran's claim.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased schedular rating for the 
veteran's service-connected pyloric ulcer.

(ii.)  Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the June 2001 Supplemental Statement of the Case, the RO 
specifically considered whether extraschedular rating under 
38 C.F.R. § 3.321(b) should be assigned as to the service-
connected pyloric ulcer.  The RO concluded in June 2001 that 
the evidence did not indicate that referral for consideration 
of an extra-schedular evaluation was warranted under the 
provisions of 38 C.F.R. § 3.321(b).  Accordingly, the Board 
will address the matter of whether an extraschedular rating 
may be warranted in this case.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence that the service-connected pyloric ulcer 
presents an unusual or exceptional disability picture.  As 
discussed in detail above, the service-connected pyloric 
ulcer is not active.  There is no medical evidence that the 
clinical picture is in any way out of the ordinary, and the 
veteran has pointed to none.  The Board finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Although the veteran has been hospitalized multiple times 
over the years, these hospitalizations have been for his 
psychiatric and heart disabilities; there is no evidence that 
the veteran has been hospitalized due to his pyloric ulcer.  
The Board further finds that the evidence of record does not 
establish that the veteran's service-connected pyloric ulcer 
causes marked interference with employment.  In fact, the 
examiner noted on recent VA examination in December 2000 that 
it did not appear that the veteran's ulcer disease was 
significantly interfering with his ability to work and 
instead pointed to his psychiatric condition.  As noted 
above, the Board places significant weight of probative value 
on this medical evaluation, which is recent and has been 
informed by the veteran's entire medical history. The Board 
further observes that this observation appears to be 
consistent with the other objective evidence of record, which 
indicates that the veteran's hospitalizations and other 
problems, such as homelessness, are due to a psychiatric 
disability.

To the extent that the veteran may have some industrial 
impairment due to his service-connected peptic ulcer, this is 
recognized in the assignment of a 20 percent disability 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  Accordingly, the Board determines that 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted for the service-
connected pyloric ulcer.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
pyloric ulcer is denied.



REMAND

In May 2001 the RO issued a rating decision which proposed to 
find the veteran to be mentally incompetent for VA purposes.  
The veteran was advised of that rating decision and of his 
appeal rights and his right to a personal hearing.  He filed 
a Notice of Disagreement as to the issue of whether he is 
competent for VA benefit purposes in June 2001.  The Board 
also notes that the veteran indicated in his June 2001 Notice 
of Disagreement that he desired a personal hearing.  At 
approximately the same time the veteran requested that his 
appeal with respect to an increased rating for his ulcer be 
forwarded to the Board.

When there has been an initial RO adjudication of a claim and 
a Notice of Disagreement as to its denial, the claimant is 
entitled to a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  Pursuant to the provisions of 
38 C.F.R. § 19.9(a) (amended effective Oct. 8, 1997), "[i]f 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  Accordingly, if a claim has been placed in appellate 
status by the filing of a Notice of Disagreement, the Board 
must remand the claim to the RO for preparation of a 
statement of the case as to that claim.  See VAOPGCPREC 16-
92, 57 Fed. Reg. 49747 (1992).  

Although the Board appreciates that the RO has not had the 
opportunity to further develop the issue of competency 
because the veteran's VA claims folder was forwarded to the 
Board in Washington, D.C. so that the increased rating issue 
could be adjudicated, under the law as described above the 
competence issue must be remanded to the RO.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should comply with the veteran's 
request for a personal hearing.  As 
appropriate, the RO should issue a 
Statement of the Case, containing all 
applicable laws and regulations, on the 
issue of whether the veteran is competent 
for VA benefit purposes.  The veteran 
should be advised of his appeal rights 
and of the time period in which to 
perfect his appeal.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).

  This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

